Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on August 15th, 2019. Claims 21-39 (renumbered from 40 see Claim Objections below) are pending.
Priority
3.	Application 16/541,881 was filed on August 15th, 2019 which is a continuation  of Application 16/166,483 was filed on October 22nd, 2018 and is a continuation of Application 15/901,607 was filed on February 21st, 2018 is a continuation of 14/032,222 filed September 30th, 2013 whose provisional application was filed on November 16th, 2012. 
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
5.	Examiner notes that the amended claims filed on August 15th, 2019 goes from 21-35 and then 37-40. Claim 36 appears to have been skipped. 
Misnumbered claim 37 been renumbered 36.
Misnumbered claim 38 been renumbered 37.
Misnumbered claim 39 been renumbered 38.
Misnumbered claim 40 been renumbered 39.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 21-39 (see claim objection above) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 21-39 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified independent system Claim 21 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 31 and product Claim 39. Claim 21, as exemplary, recites receiving a listing of elements in a website and user information associated with the listing of elements; receiving, an indication to accept the website into a service program based on the listing of elements and the user information; generating a web link to service options by the second system for the website, the web link being generated after receiving the indication; modifying the website by modifying the listing of elements to display the web link in the modified website; and receiving via the modified website, client information
These above limitations as drafted, under their broadest reasonable interpretation, recite commercial or legal interactions, more specifically sales activities/behaviors and business relations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The storage device, processor, systems and non-transitory computer-readable medium in Claims 21, 31, and 39 are just applying generic computer components to the recited abstract limitations. (Step 2A- Prong 1: YES. The claims are abstract). 
This judicial exception is not integrated into a practical application. In particular, the claims only recite a storage device, processor, systems and non-transitory computer-readable medium in Claims 21, 31, and 39. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component and all the systems are doing is receiving, processing, transmitting and displaying data, well-understood, routine, and conventional activity (MPEP 2106.05(D)).  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not impose any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claims 21, 31, and 39 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). All the systems are doing is receiving, processing, transmitting and displaying data, well-understood, routine, and conventional activity (MPEP 2106.05(D)).  Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). See Applicant’s specification recites relevant details in at least the following sections:  Paragraph [0022-0026])about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed by using a computer as a tool. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claims 21, 31, and 39 are not patent eligible (Step 2B: NO. The claims do not provide significantly more). 
Dependent claims 22-30, and 32-38 further define the abstract idea that is present in their respective independent claims 21, 31, and 39 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 22-30, and 32-38  are directed to an abstract idea and claims 21-39 are rejected under 35 U.S.C. 101 and not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claims 21, 22, 25, 26, 28-32, 35, and 37-39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Publication US2011/0276466 to Bennett et al. (hereinafter Bennett).
As per claim 21
Bennett teaches a system comprising (abstract): at least one storage device storing a set of instructions; and at least one processor coupled to the at least one storage device, the set of instructions configuring the at least one processor to perform operations comprising (paragraph [0108]): 
receiving, from a first system, a listing of elements in a website and user information associated with the listing of elements (paragraphs [0130-0132]); 
receiving, from a second system, an indication to accept the website into a service program based on the listing of elements and the user information (participating/ fully integrated and screened inventory: paragraphs [0108, 0115 and 0132]) ; 
generating a web link to service options by the second system for the website, the web link being generated after receiving the indication (paragraph [0107 and 0108]); 
modifying the website by modifying the listing of elements to display the web link in the modified website (the buyer may, for example, select a button or icon on the web sales site which vectors the buyer to the loan affordability computing system: paragraph [0107] and purchase completion integration: paragraph [0109]); and 
receiving, from the first system and via the modified website, client information (paragraphs [0016, 0050 and 0109]) .

As per claim 31
Bennett teaches a computer-implemented method for modifying a website, the method comprising (abstract): 
receiving, from a first system, a listing of elements in a website and user information associated with the listing of elements (paragraphs [0130-0132]); 
receiving, from a second system, an indication to accept the website into a service program based on the listing of elements and the user information (participating/ fully integrated and screened inventory: paragraphs [0108, 0115 and 0132]) ; 
generating a web link to service options by the second system for the website, the web link being generated after receiving the indication (paragraph [0107 and 0108]); 
modifying the website by modifying the listing of elements to display the web link in the modified website (the buyer may, for example, select a button or icon on the web sales site which vectors the buyer to the loan affordability computing system: paragraph [0107] and purchase completion integration: paragraph [0109]); and 
receiving, from the first system and via the modified website, client information (paragraphs [0016, 0050 and 0109]) .

As per claim 39 (renumbered from 40)
Bennett teaches A non-transitory computer-readable medium storing instructions that, when executed by a processor, perform operations to modify a website comprising (abstract and paragraph [0108]): 
receiving, from a first system, a listing of elements in a website and user information associated with the listing of elements (paragraphs [0130-0132]); 
receiving, from a second system, an indication to accept the website into a service program based on the listing of elements and the user information (participating/ fully integrated and screened inventory: paragraphs [0108, 0115 and 0132]) ; 
generating a web link to service options by the second system for the website, the web link being generated after receiving the indication (paragraph [0107 and 0108]); 
modifying the website by modifying the listing of elements to display the web link in the modified website (the buyer may, for example, select a button or icon on the web sales site which vectors the buyer to the loan affordability computing system: paragraph [0107] and purchase completion integration: paragraph [0109]); and 
receiving, from the first system and via the modified website, client information (paragraphs [0016, 0050 and 0109]) .

As per claims 22 and 32
Bennett teaches the listing of elements comprises a listing of automobiles for sale (paragraph [0045]).  

As per claims 25 and 35
Bennett teaches modifying the website comprises employing a website template associated with the first system (framing: paragraph [0067]).  

As per claim 26
Bennett teaches the operations further comprise storing the listing of elements and user information in an inventory database accessible from a plurality of portals in an advertising network in communication with the at least one processor (paragraphs [0144-0145]).  

As per claim 28
Bennett teaches the web link is directed to financing options by the second system (paragraphs [0070, 0077, 0084, 0088, and 0109]).  

As per claim 29
Bennett teaches the operations further comprise: performing a risk assessment based on the client information (paragraph [010]); and 
configuring a loan account in the second system based on the risk assessment (paragraph [0109]). 

As per claims 30 and 38 (renumbered from 39)
Bennett teaches the operations further comprise configuring a financing website specific for the first system, the financing website comprising an interface to submit additional information associated with financing a transaction for one or more of the listing of elements (paragraph [0045, 0064, 0074, and 0076]).  

As per claim 37 (renumbered from 38)
Bennett teaches the web link is directed to financing options by the second system (paragraphs [0070, 0077, 0084, 0088, and 0109]); and 
the operations further comprise: performing a risk assessment based on the client information(paragraph [010]); and 
configuring a loan account in the second system based on the risk assessment (paragraph [0109]). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 23 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication US2011/0276466 to Bennett et al. (hereinafter Bennett) as applied to claim 22 and 32 above, and further in view of Cargurus.com-The Wayback Machine 04/18/2012 (hereinafter Cargurus) and US Patent Publication US2007/0043627 to Cooperman (hereinafter Cooperman).
As per claims 23 and 33
Bennett does not specifically teach modifying the website comprises modifying the listing of elements to display an automobile location and operating hours associated with the elements.  
Cargurus teaches modifying the website comprises modifying the listing of elements to display an automobile location (see Location).
Cooperman teaches modifying the website comprises modifying the listing of elements to display a location and operating hours associated with the elements (paragraph [0034]).  
Therefore it would have been obvious to one skilled in the art at the time of invention to modify Bennett to include modifying the website comprises modifying the listing of elements to display an automobile location and operating hours associated with the elements as taught by Cargurus and Cooperman to combine prior art elements according to known methods to enable the user to know specifically where and when the sales object is available.

9.	Claims 24 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication US2011/0276466 to Bennett et al. (hereinafter Bennett) in view of Cargurus.com-The Wayback Machine 04/18/2012 (hereinafter Cargurus) and US Patent Publication US2007/0043627 to Cooperman (hereinafter Cooperman) as applied to claim 23 and 33 above and further in view of Autotrader-The Wayback Machine 05/08/2012 (hereinafter Autotrader) and Carlaws.com-The Wayback Machine 03/19/2012 (hereinafter Carlaws). 
As per claims 24 and 34
Bennett, Cargurus and Cooperman do not specifically teach modifying the listing of automobiles to display history reports and warranty information.  
Autotrader and Carlaws teaches modifying the listing of automobiles to display history reports and warranty information.  Examiner notes that Autotrader includes Carfax Reports which Carlaws describes as including vehicle history, and warranty information.
Therefore it would have been obvious to one skilled in the art at the time of invention to modify Bennett, Cargurus and Cooperman to include modifying the website comprises modifying the listing of elements to display an automobile location and operating hours associated with the elements as taught by Autotrader and Carlaws to combine prior art elements according to known methods to enable the user to have more information on the items for sale.

10.	Claims 27 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication US2011/0276466 to Bennett et al. (hereinafter Bennett) as applied to claim 22 and 32 above, and further in view of US Patent Publication US2014/0082523 to Duquene et al. (hereinafter Duquene).
As per claims 27 and 36 (renumbered from 37)
Bennett teaches the website is an automobile sales website (paragraph [0045]); and 
the website supports transactions conducted between private parties (individual sellers or buyers: paragraph [0068]). 
Bennett does not specifically teach receiving the indication comprises redacting confidential portions of the user information. Bennett does however teach providing anonymity in the loan approval process (paragraph [0105]).
Duquene teaches redacting confidential portions of the user information (paragraph [0029]).
Therefore it would have been obvious to one skilled in the art at the time of invention to modify Bennett to include redacting confidential portions of the user information as taught by Duquene to combine prior art elements according to known methods to improve information security.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693